Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21, 26 and 32-35 canceled
Claim 22 amended
Claims 36-44 new
Claims 22-25, 27-31 and 36-44 allowed

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16 and 32 directed to species non-elected without traverse.  
Accordingly, claims 16 and 32 been cancelled.

EXAMINER’S AMENDMENT
Please replace the entirety of claim 16, in page 2, with the following:
16. (Canceled)

Please replace the entirety of claim 32, in page 3, with the following:
32. (Canceled)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior art of Greer and Alers disclose or suggest the claimed invention of claim 22, including forming a blocking layer on a surface having metal surface and dielectric surface, by exposing the surface to; 1) alkyne comprising one compound having the general formula of SiR4, where each R is independently selected from C1-C18 alkyl, aryl, or alkynyl groups provided that at least one R is alkynyl, and 2) nitrogen reacting comprising azide or nitrile oxide.
Moreover, the NPL of Kloss and Coats disclose the process of forming materials using SiR4 compound where one R is alkyne with azide compound (Kloss, reaction scheme 1, Coats, reaction scheme 1). However, none of Kloss or Coats disclose the process of coating a substrate having metallic part and dielectric part, as claimed.

None of the prior art of Greer and Alers disclose or suggest the claimed invention of claim 36, including forming a blocking layer on a surface having metal surface and dielectric surface, by exposing the surface to; 1) nitrogen reacting comprising azide, wherein the azide comprising one compound having the general formula of SiR4, where each R is independently selected from C1-C18 alkyl, aryl, or alkynyl groups provided that at least one R is azide, and 2) alkyne.  
Moreover, the NPL of Okamato and Wang disclose the process of forming materials using SiR4 compound where one R is azide with alkyne compound (Okamato, reaction scheme 1-2, Wang, reaction scheme 20). However, none of Okamato or Wang disclose the process of coating a substrate having metallic part and dielectric part, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 04/12/2022, with respect to the rejection(s) of claim(s) 22-25, 27-31 and 36-44 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
In light of the applicant amendment, the previously applied 103a rejections are new withdrawn, and an allowance is issued.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718